Citation Nr: 1721616	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation for a service-connected left knee disability in excess of 10 percent, prior to October 13, 2016, and in excess of 30 percent, from that date.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  The rating decision granted service connection for degenerative joint disease, left knee, and assigned a 10 percent evaluation, effective July 2, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In a prior January 2005 rating decision, the RO had denied service connection for a left knee disorder.  The Veteran disagreed with the rating assigned and the Board remanded the claim for additional development in April 2008 under a docket number different from that of the current appeal.  The additional development led to the July 2009 rating decision on appeal that granted service connection.  

The Board remanded the issue in July 2016 for additional development.  In a November 2016 rating decision, the Appeals Management Center (AMC) "granted" service connection for "osteoarthritis, left knee (previously rated under Diagnostic Code 5010)," with an evaluation of 30 percent, effective October 13, 2016, under Diagnostic Code 5010-5261.  The Veteran's 10 percent evaluation for degenerative joint disease, left knee, under Diagnostic Code 5010, was ended on October 13, 2016.  Despite the AMC's characterization as the November 2016 rating decision as a "grant" of service connection, the Board finds that it is more accurately characterized as a grant of increased rating based on consideration of a different diagnostic code.  The initial grant of service connection in July 2009 characterized the service-connected disability as "degenerative joint disease."  The November 2016 rating decision characterized the service-connected disability as "osteoarthritis."  Degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012).

The Board's July 2016 remand also observed that in May 2016 the RO had certified an appeal for entitlement to service connection for a skin disability, to include dermatitis and eczema, as due to exposure to contaminated water at Camp Lejeune.  The Veteran had requested a video conference hearing before a Veterans Law Judge (VLJ) in a March 2016 Form 9.  The Board notes that while the RO has placed the Veteran on a list for a hearing, no hearing has yet been held.  As such, while the Veteran's claim for entitlement to service connection for a skin disability is pending, the appeal is not ripe for appellate review given the outstanding hearing request. 

The Board observes that in October 2013 correspondence, the Veteran stated that he had earlier filed a claim for service connection for bilateral Osgood-Schlatter's disease.  The Board observes that this claim has not yet been adjudicated.  Thus, the issue of entitlement to service connection for bilateral Osgood-Schlatter's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Regional Office in Louisville, Kentucky, has jurisdiction of the Veteran's claim.  

The issue of entitlement to an initial evaluation for a service-connected left knee disability, in excess of 10 percent, prior to October 13, 2016, and in excess of 30 percent, from that date, is now before the Board for final appellate consideration. 


FINDINGS OF FACT

1.  Prior to October 13, 2016, the Veteran's service-connected left knee traumatic arthritis associated with status-post right medial meniscectomy was evaluated on the basis of x-ray evidence of arthritis with noncompensable limitation of motion.  

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's left knee disability resulted in limitation of extension to 10 degrees, prior to October 13, 2016, or to more than 20 degrees, from that date; or limitation of flexion to 45 degrees, recurrent subluxation or lateral instability, any disability of the left semilunar cartilage, or any disability stemming from impairment of the left tibia and fibula at any time during the appeal period.  


CONCLUSION OF LAW

The criteria for an initial evaluation for a service-connected left knee disability in excess of 10 percent, prior to October 13, 2016, and in excess of 30 percent from that date, have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003 and 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the July 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran generally asserts that his service-connected left knee disability warrants increased evaluations before and after October 13, 2016.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3

The initial 10 percent evaluation, prior to October 13, 2016, was based on degenerative arthritis under Diagnostic Code 5003.  In this regard, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability. 38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259(1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's left knee disability was initially evaluated under Diagnostic Code 5010 and from October 13, 2016, has been evaluated under Diagnostic Codes 5010-5261.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of extension under Diagnostic Code 5261. 

Under Diagnostic Code 5261, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability of the knees, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Treatment records dated during the appeal period from the Virginia Department of Corrections relate that the Veteran complained of left knee pain.  He was assessed with degenerative joint disease of the knees.  An October 2009 notation provides that the Veteran had no edema.  He underwent injections in 2009 and 2013.    

In 2010, the Veteran fell when his right knee gave out.  He was put on a wheelchair profile for long distances until he was seen by a doctor.  A January 2011 note provides that the Veteran was presently wheelchair bound, with complaints of right knee pain and weakness and a history of 5 right knee surgeries.  Parenthetically, the Board observes that in October 2009 correspondence, the Veteran related that he was in a wheelchair due to recent damage to his right leg/knee.  

In 2006, the Veteran submitted statements from several witnesses.  They variously stated that they had observed him use ice and heat.  They had seen him limp and also fall while walking.  He was in visible distress, daily pain and sometimes cried because of pain.  They observed swelling and visible instability.  

The report of a March 2009 VA examination provides that the Veteran complained of left knee pain of 4-5 out of 10 with no specific flare-ups.  On physical examination, the left knee had no instability or patellar abnormality.  Range of motion was from zero to 120 degrees flexion with objective evidence of pain on active motion.  Extension was normal (zero) degrees.  There was objective evidence of pain following repetitive motion, and additional limitations after three repetitions of range of motion, with pain being the most important factor.  Range of motion, limited by pain after repetitive motion, was from zero to 110 degrees.  

The report of a June 2011 VA examination, concerning primarily the Veteran's right knee, provides that the Veteran had objective evidence of pain with active motion of the left knee.  Range of motion was from 5 to 120 degrees.  Left extension was not normal, being limited by 5 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in October 2016.  The October 2016 VA DBQ relates that the Veteran had bilateral knee joint osteoarthritis.  The Veteran did not report flare-ups.  The Veteran described functional loss or impairment as being able to walk 2 blocks with a cane, stand for 15 minutes with a cane, and difficulty climbing, squatting or kneeling.  

On physical examination, the Veteran had range of motion from 20 to 100 degrees.  Pain was noted on examination on flexion and extension, and it caused functional loss.  There was evidence of pain on weight-bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion after three repetitions.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain would significantly limit the Veteran's functional ability with repeated use over a period of time.  Stability testing of the left knee was normal.  The Veteran did not now have, and had no ever had any tibial and/or fibular impairment.  Muscle strength testing was 5/5.  The Veteran regularly used a cane and braces for both knees.  The report relates that the Veteran's right knee, but not left knee, currently had or did have a meniscus (semilunar cartilage condition).  The examiner commented in the Remarks section that the Veteran had bilateral pain, greater on the right than the left, on both passive and active motion and with weight-bearing and non-weight-bearing.  The examiner also noted that the Veteran used a cane and knee braces for both knees.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an initial evaluation for left knee disability in excess 10 percent, prior to October 13, 2016, and in excess of 30 percent, from that date.  

The Board first notes that the foregoing medical evidence and the Veteran's own statement shows that his past wheelchair use was based on his service-connected right knee disability, not the left knee disability on appeal.  

An initial evaluation in excess of 10 percent, prior to October 13, 2016, is not warranted under any applicable rating criteria.  Prior to that date, there was x-ray evidence of arthritis.  Range of motion testing, with consideration of pain after repetitive motion, showed flexion to at worst 110 degrees, extension to at worst 5 degrees.  That limitation of motion does not warrant assignment of separate or increased ratings under Diagnostic Codes 5260 or 5261.  Flexion was not limited to 60 degrees nor was extension limited to 5 degrees.  The limitation of motion was noncompensable at that time, so the 10 percent rating assigned was based on evidence of painful motion of the knee and x-ray evidence of degenerative arthritis.  38 C.F.R. § 4.71a.  The evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell, 25 Vet. App. at 32.

For the period after October 13, 2016, range of motion was from 20 to 100 degrees.  The 30 percent rating currently assigned under Diagnostic Code 5261 contemplates that limitation of extension.  An increased rating is not warranted under Diagnostic Code 5261 and there is no showing of extension limited to 30 degrees.  A separate compensable rating is not warranted under Diagnostic Code 5260 because flexion was not limited to 45 degrees. 

While the Veteran's witnesses stated they observed instability, during the March 2009 VA examination the Veteran's left knee had no instability or patellar abnormality.  The October 2016 VA examination included normal stability testing.  Thus, assignment of a separate 10 percent evaluation is not warranted under Diagnostic Code 5257 for any part of the appeal period.  

Finally, the foregoing evidence is negative for any disability of the left semilunar cartilage, or any disability stemming from impairment of the left tibia and fibula.  Thus, an additional evaluation under Diagnostic Codes 5258, 5259 or 5262 is not warranted for any part of the appeal period.  

The Board has also considered the Veteran's lay statements that his knee disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for an increased initial evaluation either before or from October 13, 2016.  As noted above, the evidence, which includes results of repetitive motion testing, does not show that pain due to the left knee disability has caused functional loss warranting a higher initial evaluation under the relevant Diagnostic Codes at any time during the appeal period.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected left knee disability are contemplated in the evaluations now assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Finally, the Board finds that the Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the medical evidence demonstrates that the Veteran is not entitled to an initial evaluation for a service-connected left knee disability, in excess of 10 percent, prior to October 13, 2016, and in excess of 30 percent from that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation for a service-connected left knee disability in excess of 10 percent, prior to October 13, 2016, and in excess of 30 percent, from that date, is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


